Case 1:20-cv-24490-DLG Document 26 Entered on FLSD Docket 02/03/2021 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 20-24490-CIV-GRAHAM/MCALILEY

  CARLOS BRITO,

           Plaintiff,

  v.

  HIALEAH FEE COMMONS, LTD.;
  WESTLAND COMMONS LTD.; JAE
  MIAMI DADE, LLC; WINN-DIXIE
  STORES, INC..; and STAPLES THE
  OFFICE SUPERSTORE, LLC,

            Defendant.

  ______________________________________/

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, CARLOS BRITO (“Plaintiff”) and Defendant, JAE MIAMI DADE, LLC. (“JAE

  Miami”), (collectively the “Parties”), hereby stipulate that: (1) the Parties have settled all claims

  against JAE Miami and all claims in Count II of the Complaint; (2) Plaintiff voluntarily dismisses

  Count II of the Complaint in this action in its entirety with prejudice as to JAE Miami; (3) Plaintiff

  voluntarily dismisses JAE Miami as a defendant in this matter with prejudice; and (4) the Parties

  shall bear their own attorneys’ fees, costs, and expenses except as otherwise provided for in the

  Parties’ Settlement Agreement.

         Dated: February 3rd, 2021

  Respectfully submitted,

   /s/Anthony J. Perez                                   /s/ Joseph R. Ruiz
   ANTHONY J. PEREZ                                      JOSEPH R. RUIZ
   Florida Bar No. 535451                                Florida Bar No. 65732
   E-mail: ajperez@lawgmp.com                            ZUMPANO CASTRO, LLC
   Beverly Virues, Esq.                                  500 South Dixie Highway, Suite 302
   Florida Bar No. 123713                                Coral Gables, Florida 33146
   E-mail: bvirues@lawgmp.com                            Telephone: (305) 503-2990
   Secondary Email: aquezada@lawgmp.com                  Email: joseph.ruiz@zumpanocastro.com
   GARCIA-MENOCAL & PEREZ, P.L.                          Counsel for Defendant, JAE Miami Dade, LLC
   4937 S.W. 74TH Court
   Miami, Florida 33155
   Telephone: 305-553-3464
Case 1:20-cv-24490-DLG Document 26 Entered on FLSD Docket 02/03/2021 Page 2 of 2

                                            CASE NO.: 1:20-CV-24490- GRAHAM/MCALILEY
   Attorneys for Plaintiff




                                 CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on this 3rd day of February 2021, I electronically filed

  the foregoing document with the Clerk of the Court using CM/ECF. I also certify that the

  foregoing document is being served this day on all counsel of record via transmission of Notices

  of Electronic Filing generated by CM/ECF.

                                                     /s/ Anthony J. Perez
                                                     Anthony J. Perez, Esq.




                                                 2
